NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES ROBINSON,                               No.    18-35308

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05555-RJB

 v.
                                                MEMORANDUM*
LESLIE SZIEBERT, Dr. Washington State
Special Commitment Center Chief Medical
Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Washington civil detainee Charles Robinson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutionally

inadequate medical care for a foot injury. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo cross-motions for summary judgment. Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment for defendant

Sziebert on Robinson’s claim of constitutionally inadequate medical care because

Robinson failed to raise a genuine dispute of material fact as to whether Sziebert’s

conduct fell below the professional judgment standard, or whether Sziebert knew

of and acquiesced to unconstitutional conduct by subordinates. See Mitchell v.

Washington, 818 F.3d 436, 443 (9th Cir. 2016) (Fourteenth Amendment

professional judgment standard applies to civil detainees; under the professional

judgment standard, a professional’s decision is presumptively valid, and liability

may be imposed only where there is a substantial departure from the accepted

professional judgment, practice, or standards); Starr v. Baca, 652 F.3d 1202, 1207

(9th Cir. 2011) (elements for supervisory liability under § 1983).

      AFFIRMED.




                                         2                                    18-35308